Exhibit Olympus Pacific Minerals Inc. Interim Management’s Discussion and Analysis (“MD&A”) As at April 30, 2008 The following Interim Management Discussion and Analysis, which has been prepared as of April 30, 2008, of the financial results of Olympus Pacific Minerals Inc. (the “Company” or “Olympus”) operations for the three-month period ended March 31, 2008 should be read in conjunction with the unaudited interim consolidated financial statements and related notes that follow, prepared in accordance with Canadian generally accepted accounting principles (“GAAP”).This discussion covers the three-month period ended March 31, 2008 and the subsequent period to April 30, 2008. This MD&A should be read in conjunction with the annual MD&A and annual audited consolidated financial statements and the notes for the three years ended December 31, 2007 and the related MD&A included in the Company’s annual report.Any references to the financial statement notes within this MD&A are incorporated by reference.
